UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

BANK OF AMERICA, NA,

against.

Plaintiff

NOTICE OF MOTION

PUSHING GREY — OFFICIAL NUMBER 1205748,

IRENE DENTE, TURTLE HOLDINGS LLC, Index No. CV 11-1191
STEVE KONTARINES, BRANDON G. LISI and

SURFSIDE 3 MARINE MAX also known as Marine

 

 

Max of New York LLC,
Defendants.

MOTION BY: Plaintiff

ASSIGNED JUDGE: Honorable Denis R. Hurley, J.S.C.

DATE, TIME AND

PLACE OF HEARING: at a.m., United States District Court
- Eastern District, Long Island Courthouse, 100 Federal Plaza,
Central Islip, New York 11722.

RELIEF REQUESTED: An order granting plaintiff's motion for summary judgment against
defendants Irene Dente, Steve Kontarines, Brandon G. Lisi and
Surfside 3, Marine Max a/k/a Marine Max of New York LLC and
directing the sale of Pushing Grey ON 1205748 free of all liens
and claims of the Defendants.

GROUNDS: Rule 56 of the Federal Rules of Civil Procedure

SUPPORTING PAPERS: Affidavit of John M. Wells, Esq. sworn to November 16, 2018,

[052508-000002/3779053/1]

including the Exhibits annexed thereto; the affidavit of Rob
Saltzman, Esq. sworn to November 5, 2018; the affidavit of Brian
Gourlay sworn to November 7, 2018, including the Exhibits
annexed thereto; Statement of Undisputed Facts dated November
16, 2018; Notice to Pro Se Litigant dated November 16, 2018 and
the accompanying Memorandum of Law dated November 16, 2018.

Notice of Motion
Case 2:11-cv-01191-DRH-ARL Document 129 Filed 12/17/18 Page 2 of 4 PagelD #: 735

As set forth by the Court’s order entered on October 24, 2018, a copy of which is attached,
Defendants shall serve, but not file, joint or separate opposing papers on Plaintiff's counsel on or
before December 19, 2018. See Docket #126.

Dated: U ovemlisr 6  , 2018 Respectfully submitted,

 

- ;
John.M.\Wells

LACY KATZEN LLP

Attorneys for Defendant(s)

130 East Main Street

P.O. Box 22878

Rochester, New York 14692-2878
Telephone: (585) 454-5650

TO:

[052508-000002/3779053/1] Notice of Motion
From: ecf_bounces@nyed.uscourts.gov [mailto:ecf_bounces@nyed.uscourts.gov]

Sent: Wednesday, October 24, 2018 2:00 PM

To: nobody@nyed.uscourts.gov

Subject: Activity in Case 2:11-cv-01191-DRH-ARL Bank of America, NA v. Pushing Grey - Official Number
1205748 et al Order

This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT
RESPOND to this e-mail because the mail box is unattended.

***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States
policy permits attorneys of record and parties in a case (including pro se litigants) to
receive one free electronic copy of all documents filed electronically, if receipt is required
by law or directed by the filer. PACER access fees apply to all other users. To avoid later
charges, download a copy of each document during this first viewing. However, if the
referenced document is a transcript, the free copy and 30 page limit do not apply.

U.S. District Court
Eastern District of New York
Notice of Electronic Filing

The following transaction was entered on 10/24/2018 at 2:00 PM EDT and filed on 10/24/2018

 

Case Name: Bank of America, NA v. Pushing Grey - Official Number 1205748 et al
Case Number: 2:11-cv-01191-DRH-ARL
Filer:

Document Number: No document attached

Docket Text:

ORDER re [126]: The Court is in receipt of Plaintiff's pre-motion conference letter;
none of the Defendants have filed a response. The Court waives its requirement
for a conference and sets the following briefing schedule for the proposed motion
for summary judgment: Plaintiff shall serve, but not file, moving papers on or
before November 21, 2018; Defendants shall serve, but not file, joint or separate
opposing papers on or before December 19, 2018; Plaintiff shall serve a reply, if
any, and file all papers with the Court, including a courtesy copy for Chambers,
on or before January 2, 2019. Ordered by Judge Denis R. Hurley on 10/24/2018.
(Bochner, Francesca)

2:11-cev-01191-DRH-ARL Notice has been electronically mailed to:

Daniel Gerard McDermott dgmcdermott@mdwcg.com

 

Brian J. Davis ah(@bidpc.com, brianjdavisesq@aol.com
Case 2:11-cv-01191-DRH-ARL Document 129 Filed 12/17/18 Page 4 of 4 PagelD #: 737

Steven R. Haffner (Terminated) haffner.steven@gmail.com, lastwaltzl(@aol.com

John M. Wells  jwells@lacykatzen.com, cpotter(@lacykatzen.com,
swaterman@lacykatzen.com

2:11-cv-01191-DRH-ARL Notice will not be electronically mailed to:

Turtle Holdings LLC

Steve Kontarines
